Per Curiam.

Without noticing the question as to the constracp tion of this lease, in relation to the boun .nies of the demised premises, we think a new trial must be ; r cited, on the ground that the defendants were entitled to notice to quit. What was the rent reserved in this lease does not appear by the case. The receipts set forth, show the rent to have been paid for the farm occupied by the defendants, and, of course, paid for the premises in question. By this payment, and the acceptance of rent, the defendants became tenants from year to year ; and, according to the settled rules of law, were entitled to notice to quit. It may be remarked that this rule, as to notice to quit, seems highly just and reasonable, as it respects the rights of tenants, without essentially prejudicing the interest of landlords ; and that the English courts have latterly been more liberal in the application of if, extending it even to tenants at will. (13 East, 210.)
Motion granted